F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                      October 4, 2006
                            FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                  No. 06-3192
                                              (D.C. No. 05-CR-10147-01-M LB)
    JASON HOPKINS,                                        (D . Kan.)

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before H E N RY, L UC ER O, and M U RPH Y, Circuit Judges.




         The government has filed a motion to enforce the plea agreement with

defendant Jason Hopkins. In the agreement, M r. Hopkins w aived his right to

appeal his conviction and sentence on the charge of possession of

pseudoephedrine w ith intent to manufacture methamphetamine. M r. Hopkins’

attorney responded, conceding that the appeal waiver is enforceable. Counsel




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
indicated his intent to file an Anders 1 brief, should the appeal proceed.

Consequently, this court afforded M r. Hopkins an opportunity to file an

opposition to the government’s enforcement motion. He did not respond.

      This court will enforce a criminal defendant’s waiver of his right to appeal

so long as the following three elements are satisfied: (1) “the disputed appeal

falls within the scope of the w aiver of appellate rights,” (2) the defendant’s

waiver of his appellate rights was knowing and voluntary, and (3) enforcing the

waiver w ill not result in a miscarriage of justice. United States v. Hahn, 359 F.3d

1315, 1325 (10th Cir. 2004) (en banc) (per curiam). W e have carefully reviewed

the plea agreement and the transcript of the hearing at which M r. Hopkins entered

his guilty plea. W e conclude that the Hahn factors have been satisfied.

      Accordingly, we GRANT the government’s motion to enforce the plea

agreement and DISM ISS the appeal. The mandate shall issue forthwith.



                                        ENTERED FOR THE COURT
                                        PER CURIAM




1
      Anders v. California, 386 U.S. 738 (1967).

                                          -2-